Citation Nr: 0025026	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  98-00 403A	)	DATE
	)
	)


THE ISSUE

Whether a November 28, 1997 decision of the Board of 
Veterans' Appeals, which denied entitlement to service 
connection for residuals of a laceration of the left hand, a 
cut on the head, a burn on the right foot, a pinched nerve in 
the neck, a herniated muscle of the right thigh, a right hand 
disorder, and a chest disorder and determined that new and 
material evidence had not been submitted to reopen claims for 
service connection for residuals of an injury to the right 
elbow, residuals of an injury to the right shoulder and arm, 
and a back disorder, should be revised or reversed on the 
grounds of clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from November 1949 to 
February 1950 and had active duty for training from April 11 
to April 24 and on April 27 in 1982 and inactive duty 
training from October 15 to October 16 in 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) following the Board's March 1998 letter informing the 
veteran that his motion for reconsideration of the November 
1997 Board decision had been denied, a March 1999 letter to 
the veteran informing him that the November 1997 decision 
could be reconsidered on the grounds of clear and 
unmistakable error (CUE), and an April 1999 submission 
reflecting the veteran's desire to have that same decision 
reconsidered on the basis of CUE.


FINDINGS OF FACT

1.  In a decision issued on November 28, 1997, the Board 
denied entitlement to service connection for residuals of a 
laceration of the left hand, a cut on the head, a burn on the 
right foot, a pinched nerve in the neck, a herniated muscle 
of the right thigh, a right hand disorder, and a chest 
disorder and determined that new and material evidence had 
not been submitted to reopen claims for service connection 
for residuals of an injury to the right elbow, residuals of 
an injury to the right shoulder and arm, and a back disorder.

2.  The record does not suggest that any of the correct 
facts, as they were known at the time of the November 1997 
decision, were not before the Board at the time of that 
decision.

3.  The November 1997 decision did not involve improper 
application of statutory and regulatory provisions extant at 
the time of that decision.


CONCLUSION OF LAW

The November 28, 1997 decision, in which the Board denied 
entitlement to service connection for residuals of a 
laceration of the left hand, a cut on the head, a burn on the 
right foot, a pinched nerve in the neck, a herniated muscle 
of the right thigh, a right hand disorder, and a chest 
disorder and determined that new and material evidence had 
not been submitted to reopen claims for service connection 
for residuals of an injury to the right elbow, residuals of 
an injury to the right shoulder and arm, and a back disorder, 
does not contain CUE.  38 U.S.C.A. § 7111 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 20.1400, 20.1403 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and regulations

Under 38 U.S.C.A. § 7111 (West 1991 & Supp. 2000), the Board 
has, for the first time, been granted the authority to revise 
a prior decision of the Board on the grounds of CUE.  A claim 
requesting review under the new statute may be filed at any 
time after the underlying decision is made.  Pursuant to 
VAOPGCPREC 1-98 (Jan. 13, 1998), the Board's new authority 
applies to any claim pending on or filed after November 21, 
1997, the date of enactment of the statute.  See 38 C.F.R. 
§ 20.1400 (1999). 

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon the request of the 
claimant.  38 U.S.C.A. § 7111 (West 1991 & Supp. 2000); 
38 C.F.R. § 20.1400 (1999). 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a) (1999).  

The record to be reviewed for clear and unmistakable error in 
a prior Board decision must be based on the record and the 
law that existed when that decision was issued. To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be deemed clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (1999).  Examples of 
situations that are not CUE are: (1) a new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) a failure to fulfill the VA's duty to assist 
the veteran with the development of facts relevant to his or 
her claim; or (3) a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d) (1999).  CUE 
also does not encompass the otherwise correct application of 
a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e) (1999).  

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) in regard to the issue of CUE in 
an RO rating decision provide a further framework for 
determining whether CUE exists in a Board decision.  The 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  
The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is a kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

II.  Claims for service connection on a de novo basis

Under the laws and regulations of the VA in effect at the 
time of the November 1997 Board decision, service connection 
was warranted for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. § 3.303 (1997).  Specifically, 
service connection was warranted for a disability resulting 
from either a disease or injury incurred in or aggravated 
while performing active duty for training or an injury which 
was incurred in or aggravated during inactive duty training.  
38 U.S.C.A. §§ 101, 106 (West 1991); 38 C.F.R. § 3.6 (1997).  

However, the threshold question was whether the veteran had 
presented claims that were plausible and capable of 
substantiation and, therefore, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Three discrete types 
of evidence were required for a claim to be well grounded.  
First, competent evidence of a current disability, shown by a 
medical diagnosis, was required.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  Second, competent lay or medical evidence 
of incurrence or aggravation of a disease or injury in 
service was required.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  Third, competent medical evidence of a nexus between 
the in-service injury or disease and the claimed disability 
was required.  See Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

The Board would initially point out that all of the laws and 
regulations set forth above were cited by the Board in the 
November 1997 decision. 

With regard to the individual claims, the Board observes 
that, in the November 1997 decision, the Board found the 
claim for service connection for residuals of a laceration of 
the right hand to be not well grounded because the alleged 
injury was not shown in the service medical records and 
because no residual left hand disabilities were shown on 
recent VA examinations.  Also, the Board found no in-service 
or post-service medical evidence of a cut on the head or a 
right foot burn.  As such, the Board found the claims for 
service connection for those disabilities to be not well 
grounded as well.

The Board found the claim for service connection for a 
pinched nerve in the neck to be not well grounded because, 
despite confirmation of injuries during training in April 
1982 and October 1983, there was no evidence of an acute neck 
injury or disease at the time of those injuries and no direct 
correlation between a current disability and service.  

Also, the Board noted that the veteran was treated for 
complaints of a right calf strain in July 1980 but found 
there was no competent medical evidence relating his current 
herniation of the anterior right thigh where the right 
quadriceps muscle protrudes through the fascia, as shown by a 
July 1993 VA examination, to service.  As such, the Board 
denied the veteran's claim for service connection for a 
herniated muscle of the right thigh as not well grounded.  

In view of the absence of evidence of a medical relationship 
between a current right hand disability and service, despite 
treatment for a swollen right thumb following an April 1982 
injury, the Board found that the claim for service connection 
for a right hand disorder was not well grounded.

Additionally, the Board noted that there was no evidence of 
any symptomatology relating to a "chest" condition in 
service and no evidence relating a current chest condition, 
whether of a cardiovascular or a pulmonary nature, to 
service.  

In finding all of the above claims to be not well-grounded, 
the Board did not specifically state that the veteran's lay 
opinion was insufficient to render the claims well-grounded, 
in view of the absence of a showing of the requisite medical 
expertise needed to render a competent opinion.  However, the 
Board did reiterate that competent medical evidence of 
current disabilities and of a nexus between such disabilities 
and service was needed to render the claims well grounded.  
See Grottveit v. Brown, supra.

III.  Claims for service connection on the basis of the 
submission 
of new and material evidence

At the time of the November 1997 Board decision, a claim 
previously disallowed by the Board could not be reopened, in 
view of 38 U.S.C.A. § 7104(b) (West 1991), except in cases 
where new and material evidence was presented or secured.  
See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1997).  It was necessary that such new and material evidence 
be added to the record subsequent to the time that the claim 
was finally disallowed on any basis.  See Evans v. Brown, 9 
Vet. App. 273, 282-84 (1996).  "New and material evidence" 
was defined as that which was "new," meaning not of record 
at the time of the last final disallowance of the claim on 
any basis and not merely cumulative of other evidence then of 
record; probative of the issue at hand; and, in light of all 
of the evidence of record, sufficient to present a reasonable 
possibility that the outcome of the claim on its merits would 
be changed.  Id. at 283-84; see also Cox v. Brown, 5 Vet. 
App. 95, 98 (1993); Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  All of the cited laws, regulations, and cases were 
incorporated in the Board's November 1997 decision.

In that decision, the Board noted that the veteran's previous 
claims for service connection for residuals of an injury to 
the right elbow, residuals of an injury to the right shoulder 
and arm, and a back disorder had been denied in a November 
1986 Board decision. Also, the Board noted that there was 
"new" evidence in the sense that evidence pertaining to the 
veteran's claims had been added to the record subsequent to 
the November 1986 Board decision.  However, the Board found 
that this evidence was not "material" in the sense that 
there was no evidence relating current right elbow, right 
shoulder and arm, and back disorders to incidents of service.  
The Board also pointed out that the veteran had not been 
shown to be competent to offer a medical opinion regarding 
the etiological relationship, if any, between such 
disabilities and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  As such, the Board determined that 
the veteran's claims for service connection for those 
disorders should not be reopened.

IV.  Analysis

In reviewing the facts of this case, the Board observes that 
there is no indication, and the veteran has not alleged, that 
the correct facts, as they were known at the time, were not 
before the Board at the time of the issuance of the November 
1997 decision.  There is also no indication that the correct 
laws and regulations were incorrectly applied.  Rather, the 
Board applied the provisions of the laws and regulations 
concerning direct service connection and new and material 
evidence and found that the evidence did not support the 
veteran's claims.  While the Board observes that, in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court 
of Appeals for the Federal Circuit determined that the prior 
standards for new and material evidence, as set forth in 
Evans and Colvin, represented requirements inconsistent with 
38 C.F.R. § 3.156(a) (1999), the relevant legal authority in 
the present case is that which was in effect at the time of 
the November 1997 Board decision, not that which is now in 
effect.  See Russell v. Derwinski, supra.

The Board has noted several deficiencies in the November 1997 
Board decision.  Significantly, the Board did not cite to 38 
C.F.R. §§ 3.307 and 3.309 (1997) in conjunction with the 
claim for service connection for a right hand disorder.  
Under those sections, service connection was warranted for 
arthritis on a presumptive basis if manifested to a 
compensable degree within one year following separation from 
active duty service.  However, the Board observes that there 
is no competent medical evidence of record showing arthritis 
of the veteran's right hand within one year following 
service.  As such, the omission of a discussion 38 C.F.R. 
§§ 3.307 and 3.309 constitutes no more than harmless error.

Also, the Board has considered the veteran's argument that 
service connection is warranted for each of the noted 
disabilities and that the Board erred in not granting service 
connection for these disabilities.  In this regard, the Board 
observes that an October 1995 VA examination report contains 
a clinical impression of a service-related injury to the 
right upper extremity, including a laceration to the right 
thumb, now healed; and traumatic arthritis involving the 
right hand, wrist, elbow, and shoulder.  The Board 
acknowledges that this examination report is relevant to the 
issues of entitlement to service connection for a right hand 
disorder and whether new and material evidence had been 
submitted to reopen claims for service connection for 
residuals of injuries to the right elbow and to the right 
shoulder and arms and, arguably, might have resulted in 
either a different disposition of those issues or further 
development.  

However, as noted above, the mere misinterpretation of facts, 
as alleged by the veteran, does not constitute CUE.  Thompson 
v. Derwinski, 1 Vet. App. at 253.  Similarly, a disagreement 
as to how the facts were weighed or evaluated does not 
constitute CUE.  See 38 C.F.R. § 20.1403(d) (1999).  
Moreover, the VA's failure to fulfill its duty to assist the 
veteran with the development of facts pertinent to his claims 
does not constitute CUE.  Id.

In short, there is no indication that the Board failed to 
correctly apply the statutory and regulatory provisions 
extant at the time of the November 1997 decision to the 
correct facts as they were known at the time that this 
decision was issued.  In the absence of the kind of error of 
fact or law which would compel the conclusion that the 
disposition of any of the veteran's claims would have been 
manifestly different but for error, there is simply no basis 
upon which to find CUE in the Board's November 1997 decision.  
The veteran's motion with regard to this decision must, 
therefore, be denied.


ORDER

In the absence of clear and unmistakable error in the 
November 28, 1997 decision, in which the Board denied 
entitlement to service connection for residuals of a 
laceration of the left hand, a cut on the head, a burn on the 
right foot, a pinched nerve in the neck, a herniated muscle 
of the right thigh, a right hand disorder, and a chest 
disorder and determined that new and material evidence had 
not been submitted to reopen claims for service connection 
for residuals of an injury to the right elbow, residuals of 
an injury to the right shoulder and arm, and a back disorder, 
the motion for revision or reversal of that decision is 
denied.



		
	WARREN W. RICE, JR.
Member, Board of Veterans' Appeals

 


